Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-30-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-7, 9-15 and 17-19 are pending in this action. Claims 6 and 8 are cancelled.

Response to Amendment
The amendment filed on 12-30-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 9, 11 and 14 as well as cancelled claims 8 and 16. Applicant has amended objected dependent claims 11, to be independent claims including any intervening claims s as well as independent claim 1.  Further Applicant has amended independent claims 1 and 14 adding allowable objected dependent claims 8 and 16 limitations respectively to expedite allowance of instant application. Further, Applicant has amended abstract per objection. Therefore objection to abstract is withdrawn.

 Applicant has amended claims 1, 9, 11 and 14 as well as cancelled claims 8 and 16. Applicant has amended objected dependent claims 11, to be independent claims 
For Claims 1-7, 9-10, 12-13 and 19
a light blocking layer in a touch area of the touch panel and on the transparent substrate, wherein the light blocking layer comprises a keyboard pattern, the keyboard pattern comprises hollow characters, and the light blocking layer is configured to display the characters of the keyboard pattern on the transparent substrate by light passing through the hollow characters; and transmittance of the hollow characters is smaller than a light transmission threshold.
 For Claims 11, 14-15 and 17-18
a light blocking layer on a transparent substrate; and forming a keyboard pattern in a touch area of the light blocking layer by a patterning process, wherein the keyboard pattern comprises hollow characters; and the hollow characters comprise at least one of a completely hollow-out character, a hollow character composed of a dot matrix-shaped black matrix, or a hollow character composed of a mesh-shaped black matrix” are persuasive; as after further extensive search and consideration, independent claims 1, 11 and 14 does overcome the prior art rejection mailed on 11-03-2021; which puts application number 16,466,376 in condition for allowance. 

Allowable Subject Matter
Claims 1-7, 9-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 9, 11and 14 as well as cancelled claims 8 and 16. Applicant has amended objected dependent claims 11, to be independent claims including any intervening claims s as well as independent claim 1.  Further Applicant has amended independent claims 1 and 14 adding allowable objected dependent claims 8 and 16 limitations respectively to expedite allowance of instant application. Applicant’s arguments filed on 12-30-2021 are convincing. As argued by applicant in remarks under claim rejection page 7, paragraphs 2, 3; the prior art of WU XIAOHUA (CN 206460433 U IDS) in view of Wada Kenzo et al. (US 20150362948 A1) and Wu Fanwei et al. (CN 103309542 A IDS) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 1-7, 9-10, 12-13 and 19
a light blocking layer in a touch area of the touch panel and on the transparent substrate, wherein the light blocking layer comprises a keyboard pattern, the keyboard pattern comprises hollow characters, and the light blocking layer is configured to display the characters of the keyboard pattern on the transparent substrate by light passing through the hollow characters; and transmittance of the hollow characters is smaller than a light transmission threshold.
 For Claims 11, 14-15 and 17-18
a light blocking layer on a transparent substrate; and forming a keyboard pattern in a touch area of the light blocking layer by a patterning process, wherein the keyboard pattern comprises hollow characters; and the hollow characters comprise at least one of a completely hollow-out character, a hollow character composed of a dot matrix-shaped black matrix, or a hollow character composed of a mesh-shaped black matrix.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-09-2022